OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The court below was correct in determining that there is no justiciable dispute between plaintiffs and the Sackman-Gilliland Corporation (see Prashker v United States Guar. Co., 1 NY2d 584). The existence of such a dispute necessarily must await the resolution of the underlying issues involving plaintiffs’ possible liability. Moreover, plaintiffs have failed to show any wrongful acts on the part of Sackman.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.